                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 NO. 5:19-MJ-1074-KS

 UNITED STATES OF AMERICA,                           )
                                                     )
           v.                                        )
                                                     )                    ORDER
 JENNIFER R. WILSON                                  )
                                                     )
                          Defendant.                 )


       Where defendant failed to respond to the notice of a mandatory appearance in the United

States District Court for the Eastern District of North Carolina at Fayetteville;

       IT IS HEREBY ORDERED that defendant shall appear before this court at 8:00 a.m. on

March 20th 2019, at the United States Courthouse, 301 Green Street, Fayetteville, North

Carolina, and show cause, if any, why defendant should not be held in contempt of court for

failing to appear for a scheduled hearing on February 20, 2019. Failure to do so may result in

imprisonment, a fine, or both.

       The United States Marshal for the Eastern District of North Carolina shall serve a certified

copy of this order upon said defendant and report his service thereof to the court.

       SO ORDERED, this the 20th day of February 2019.



                                              _____________________________
                                              KIMBERLY A. SWANK
                                              United States Magistrate Judge




           Case 5:19-mj-01074-KS Document 4 Filed 02/20/19 Page 1 of 1
